April 23, 2004


Mr. Timothy T. Stewart
Stewart & McLane, PLLC
511 W. French Place, Carriage House
San Antonio, TX 78212
Leslie J. A. Sachanowicz
Assistant Criminal District Attorney
300 Dolorosa, Suite 4049
San Antonio, TX 78205

RE:   Case Number:  03-0336
      Court of Appeals Number:  04-02-00251-CV
      Trial Court Number:  2000-CI-11950

Style:      GERALD SANCHEZ
      v.
      BEXAR COUNTY SHERIFF'S DEPARTMENT, SHERIFF RALPH LOPEZ IN HIS
      OFFICIAL CAPACITY, AND THE BEXAR COUNTY SHERIFF'S CIVIL SERVICE
      COMMISSION

Dear Counsel:

      Today, the Supreme Court of Texas delivered the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Mr. Reagan Greer   |
|   |Clerk              |
|   |Mr. Herb Schaefer  |